Citation Nr: 1429483	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-19 581A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder of the hands and wrists (claimed as residuals of jungle rot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to VA's Appeals Management Center (hereinafter: AMC).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA compensation examination in March 2012 to determine the nature and etiology of his skin disorder.  The examination was conducted during a period when the disorder was not symptomatic.  The VA examiner, a certified physician's assistant, copied the Veteran's reported history of jungle rot, boils on the forearms, split skin of the fingertips, deep painful cracks of the fingertips, and rashes, all having had their onset in Vietnam.  The examiner explained that the skin condition resolved in dry weather and worsened in cold weather.  Having confirmed the cyclical nature of the claimed skin disorder, however, the examiner checked "no" to the question: "Does the Veteran now have or has he/she ever had a skin condition?"  The examiner offered no skin-related diagnosis and stated that there was no functional impairment.  Yet, the examiner reportedly observed the skin and stated that the condition was "most consistent with fissuring due to dry skin base..."  

Moreover, the March 2011 VA skin examiner left blank the disability benefits questionnaire section that asks which of several listed visible skin conditions is present, but then also failed to check the alternative box that would indicate that the Veteran does not have a listed skin condition.  The examiner's final remarks were that the attached color photographs depicted dry, fissured hands and fingertips and cracking along the lateral nail beds.  The examiner did not answer the final question: "Do any of the Veteran's skin conditions impact his or her ability to work?" 

According to 38 C.F.R. § 4.2, if a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Moreover, when a claimant submits a claim for a disease cyclical in the manifestation of its symptoms, VA must conduct an examination during the active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The United States Court of Appeals for Veterans Claims (hereinafter: the Court) stated: "It is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed".  Id. at 407 (quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 C.F.R. § 4.1).  In this case, an appropriate examination should be performed during an active stage of the claimed skin disorder.  Moreover, a dermatologist or other appropriate skin specialist should be used, if available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in West Haven, Connecticut dated from September 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an examination by a dermatologist or other skin specialist, to determine the nature and etiology of the skin disorder.  The claims file must be made available to the examiner in conjunction with the examination.

The examination must be scheduled during a period of flare-up, or if no flareups are present within a reasonable time, the examiner must address flare-ups in the examination report and opinion.

The examiner is asked to determine if the Veteran currently has a diagnosed skin disability, or has ever had such a disability during the claims period.  For any skin disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability began in service, was caused by service, or is otherwise related to service.

When offering this opinion the examiner should assume the Veteran's descriptions of his skin symptoms in service are credible since he is a combat Veteran.  See 38 U.S.C.A. § 1154(b).

A complete rationale must be provided for any opinion offered.

3.  After the development requested above has been completed, the AMC should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



